PER CURIAM.
Motion by Eunice M. Stanley for an appeal from a judgment cancelling a health and accident insurance policy which had been issued to her by the Prudential Insurance Company of America. The ground of cancellation was material misrepresentations in the application for the policy.
Under the decision in Metropolitan Life Insurance Co. v. Tannenbaum, Ky., 240 S.W.2d 566, the judgment was correct. The appellant argues that the Tannenbaum case is wrong in principle and should be overruled. This argument has failed to find acceptance by a majority of the Court.
The motion for an appeal is overruled and the judgment stands affirmed.